                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
SONNIEL R. GIDARISINGH,

                    Plaintiff,
      v.                                                   Case No. 21-cv-17-pp

SERGEANT SONNTAG,
and CO GROVER,

                  Defendants.
______________________________________________________________________________

                      ORDER SCREENING COMPLAINT
______________________________________________________________________________

      Sonniel R. Gidarisingh, an inmate at Waupun Correctional Institution

who is representing himself, filed a complaint under 42 U.S.C. §1983, alleging

that the defendants denied him his prescribed medications and subjected him

to unnecessary pain in violation of federal and state law. On January 13, 2021,

the plaintiff paid the full $402 filing fee. This decision screens his complaint.

Dkt. No. 1.

I.    Screening the Complaint

      A.      Federal Screening Standard

      Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the prisoner raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).



                                         1
           Case 2:21-cv-00017-PP Filed 03/02/21 Page 1 of 11 Document 6
      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

“accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).




                                       2
         Case 2:21-cv-00017-PP Filed 03/02/21 Page 2 of 11 Document 6
      B.      The Plaintiff’s Allegations

      The plaintiff has sued Sergeant Sonntag and Correctional Officer Grover,

both of whom work at Waupun. Dkt. No. 1 at ¶¶4–5. The plaintiff alleges that

since 2006, he has suffered from Gastric Esophagus Reflux Disease (GERD).

Id. at ¶6. The plaintiff has been prescribed several different GERD medications

over the years. Id. at ¶8. Most recently the plaintiff was prescribed Omerprozole

and Famotidine to help control his GERD. Id. at ¶10. The plaintiff alleges that

if he does not receive his medication for more than two days, he suffers

“excruciating pain” in his chest, “as if someone is sawing on Plaintiff’s heart

and esophagus with a dull blade,” that he likens to a heart attack; he says this

pain lasts for days before the medications can get the GERD back under

control. Id. at ¶¶7, 9.

      The plaintiff says that since 2012, both medications, and all other

medication he receives, have been controlled by security staff, and kept in the

sergeant’s cage of his housing unit. Id. at ¶17. When an inmate runs out of a

medication, nurses personally bring the refills to the cell hall where the inmate

is housed and give the refill to the sergeants to keep in the cage and to give to

the inmates when the med cart runs out. Id. at ¶23.

      During morning medication pass on July 5, 2020, Officer Grover

approached the plaintiff’s cell to distribute his medication. Id. at ¶¶11–12. The

plaintiff requested the Famotidine, but Grover stated “there is no ‘Famotidine’

medication for you.” Id. at ¶¶12–13. The plaintiff asked Grover to retrieve his

medication from the refill bin, but Grover left and did not return or distribute



                                         3
           Case 2:21-cv-00017-PP Filed 03/02/21 Page 3 of 11 Document 6
the plaintiff’s Famotidine medication during the morning medication pass. Id.

at ¶¶13–14. When the plaintiff saw Grover for the noon medication handout the

same day, he asked why Grover had not brought him the Famotidine. Id. at

¶15. Grover allegedly yelled at the plaintiff and told him “to contact HSU

[Health Services Unit] for [his] Famotidine” because he (Grover) would not

contact medical staff about the plaintiff’s medication. Id. The plaintiff asserts

that Grover lied about the plaintiff’s Famotidine not being in the medication

refill bin and denied the plaintiff the medication. Id. at ¶16. The plaintiff says

that he submitted a medication refill request to the HSU that same day, asking

for a refill of Famotidine. Id. at ¶21. Two days later, he received a “pink copy”

from HSU staff stating that the Famotidine “was sent to the NCH on June 30,

2020.” Id. at ¶22.

      The next day, July 6, 2020, Grover again did not distribute the plaintiff’s

Famotidine during the morning medication pass. Id. at ¶18. The plaintiff again

asked for the medication, and he alleges that Grover again yelled at him, told

him there was no Famotidine for him and left without providing the

medication. Id. The same day, the plaintiff submitted another medication refill

request, and the HSU again responded that staff had sent the Famotidine to

the sergeant’s cage on June 30, 2020. Id. at ¶30. The next day—July 7, 2020—

Grover again told the plaintiff he had no Famotidine for him during the

morning medication pass, and the plaintiff told Grover to contact the HSU

about his medication because he was experiencing excruciating chest pain. Id.

at ¶19. Grover still refused to contact the HSU about any of the plaintiff’s



                                       4
         Case 2:21-cv-00017-PP Filed 03/02/21 Page 4 of 11 Document 6
medication. Id. at ¶20. The plaintiff alleges he began to “experience[]

excruciating chest pains” that night. Id. at ¶24.

      On July 7, 2020, the plaintiff wrote to Sergeant Sonntag to inform him

that Grover had not been distributing his Famotidine, causing his chest pains.

Id. at ¶25. Sonntag allegedly lied that the plaintiff’s Famotidine was not in the

refill bin in the sergeant’s cage. Id. at ¶26.

      The next day, July 8, 2020, Grover again conducted the morning

medication pass; the plaintiff again asked for the medication and told Grover

that the medication was in the refill bin and that the plaintiff was having severe

chest and heart pain. Id. at ¶27. The plaintiff says that Grover yelled, “there is

no Famotidine for Plaintiff in the Meds bin.” Id. at ¶28. The plaintiff attempted

to show Grover the response he’d received from the HSU, showing that the

medication had been sent on June 30, but Grover yelled that he did not want

to see anything from the HSU and walked away. Id. at ¶¶28–29. The plaintiff

then wrote a complaint about Grover and Sonntag to the HSU manager and

explained that he was not receiving the Famotidine and suffering chest pains.

Id. at ¶31. On July 9, 2020, Grover did not distribute any Famotidine to the

plaintiff, and the plaintiff says that his chest pains worsened. Id. at ¶32. The

plaintiff contacted the HSU again and told them he felt like he was having a

heart attack. Id.

      The complaint alleges that on July 10, 2020, “Famotidine was found in

the medication refill bin” in the sergeant’s cage. Id. at ¶33. The plaintiff asserts

that at that point, “it became obvious” that Grover and Sonntag intentionally



                                       5
         Case 2:21-cv-00017-PP Filed 03/02/21 Page 5 of 11 Document 6
denied him his medication and subjected him to unnecessary pain from July 5

to 9, 2020. Id. He also says he learned from reviewing his medication record

that Grover had falsified his medication record to state that the plaintiff had

received Famotidine on July 5 and 6, 2020 (which he hadn’t), and that the

plaintiff had refused Famotidine on July 7 to 9, 2020 (which also was false). Id.

at ¶¶34–35. The plaintiff says “someone” (he does not allege who) falsified the

“‘HS’ Medication log” to show that he had received Famotidine. Id. at ¶41.

      On July 12, 2020, the plaintiff filed an inmate complaint against Grover

and Sonntag for denying him Famotidine. Id. at ¶37. On July 20, 2020,

institutional complaint examiner Tonia Moon acknowledged receiving the

plaintiff’s complaint, and a month later she recommended that his complaint

be affirmed. Id. at ¶¶38–39. On September 12, 2020, Waupun Warden Hepp

accepted Moon’s recommendation to affirm the plaintiff’s complaint. Id. at ¶40.

      The plaintiff says Grover has denied him medication in the past,

including Vitamin D medication May 17 through 20, 2020. Id. at ¶¶42–43. He

alleges that on those occasions, Grover also yelled at him and refused to

contact the HSU about the plaintiff’s medications. Id. at ¶43. The plaintiff says

Grover also falsified his medical records and falsely wrote that he had

distributed Vitamin D to the plaintiff those days. Id. at ¶44. The plaintiff filed

an inmate complaint about Grover’s misconduct, but he does not say what the

result was. Id. at ¶46.

      The plaintiff alleges that Grover and Sonntag violated prison regulations

by failing to give him his medication, falsifying medical records and refusing to



                                       6
         Case 2:21-cv-00017-PP Filed 03/02/21 Page 6 of 11 Document 6
contact HSU staff about his medications. Id. at ¶¶47–48. He seeks to proceed

on claims under the Eighth Amendment and under state tort law. Id. at ¶49.

He requests compensatory and punitive damages against both defendants. Id.

at ¶¶51(B)–(D).

      C.      Analysis

      The complaint alleges a claim of deliberate indifference, which arises

under the Eighth Amendment’s prohibition against cruel and unusual

punishments. See Estelle v. Gamble, 429 U.S. 97, 104 (1976). An Eighth

Amendment claim has both objective and subjective components. Farmer v.

Brennan, 511 U.S. 825, 834 (1994). To state a valid Eighth Amendment claim,

the inmate must allege both that he “suffered from an objectively serious

medical condition”—the objective component—and that the defendants were

“deliberately indifferent to that condition”—the subjective component. Petties v.

Carter, 836 F.3d 722, 728 (7th Cir. 2016) (citing Farmer, 511 U.S. at 834);

see Estelle, 429 U.S. at 103. “[D]eliberate indifference describes a state of mind

more blameworthy than negligence.” Farmer, 511 U.S. at 835. A prison official

shows deliberate indifference when he “realizes that a substantial risk of

serious harm to a prisoner exists, but then disregards that risk.” Perez, 792

F.3d at 776 (citing Farmer, 511 U.S. at 837).

      The complaint alleges that the defendants denied the plaintiff medication

to treat GERD, which caused him severe and unnecessary pain. Those

allegations satisfy the objective component of an Eighth Amendment claim. See

Arnett v. Webster, 658 F.3d 742, 753 (7th Cir. 2011) (noting that a delay “in



                                         7
           Case 2:21-cv-00017-PP Filed 03/02/21 Page 7 of 11 Document 6
treating non-life-threatening but painful conditions may constitute deliberate

indifference if the delay exacerbated the injury or unnecessarily prolonged an

inmate’s pain”). The question is whether the defendants knew the plaintiff was

suffering but intentionally disregarded his pain by denying him medication that

they knew was in the refill bin (or by refusing to check the refill bin to see if the

medication was there), or whether they truly could not give him the medication

because it was not available. If it is the former, the plaintiff has stated a claim

that the defendants were deliberately indifferent. If it is the latter, the plaintiff

may not have stated a claim, or at best, may have stated a claim for negligence,

which does not violate the Eighth Amendment. See Farmer, 511 U.S. at 835–

36; Chapman v. Keltner, 241 F.3d 842, 845 (7th Cir. 2001).

      The plaintiff alleges that Grover repeatedly told the plaintiff he had no

Famotidine for the plaintiff, refused to check the medication refill bin and

refused to contact the HSU about the medication. As time went on, he did this

despite the plaintiff telling Grover that he was experiencing excruciating chest

pains. The plaintiff alleges that Grover not only refused to provide the

medication but deliberately refused to inquire about the plaintiff’s medication

with the HSU, showing indifference to the plaintiff’s pain. These allegations

satisfy the subjective component of an Eighth Amendment claim. The court will

allow the plaintiff to proceed on a deliberate indifference claim against Grover.

      The plaintiff does not allege state that Sonntag was Grover’s supervisor.

The plaintiff did complaint about Grover’s conduct to Sonntag. If Sonntag was

Grover’s supervisor and the plaintiff is suing him on that basis, the plaintiff



                                       8
         Case 2:21-cv-00017-PP Filed 03/02/21 Page 8 of 11 Document 6
must demonstrate that Sonntag was personally involved in the denial of his

medication—that Sonntag knew about Grover’s misconduct and facilitated,

approved or condoned it or “turn[ed] a blind eye for fear of what [he] might see.”

Sanville v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001).

      The plaintiff has not alleged that Sonntag passed out the plaintiff’s

medication and personally refused to give him Famotidine or refused ask the

HSU about it. The plaintiff first made Sonntag aware of the issue when he

wrote to him on July 7, 2020, asserting that he had not received the

Famotidine from Grover. The plaintiff says Sonntag falsely responded that the

medication was not in the refill bin, but he does not say whether Sonntag

checked the refill bin or whether he asked Sonntag to contact the HSU. The

plaintiff does not allege that he had further contact with Sonntag after July 7

or that Sonntag had any role in distributing the plaintiff’s medications.

Although the plaintiff’s allegations against Sonntag are sparse, he alleges that

Sonntag was aware of Grover’s behavior and he implies that Sonntag had the

ability to do something about Grover’s conduct but did not. He implies that

Sonntag turned a blind eye to Grover’s conduct and the plaintiff’s pain. At this

early stage, the court will allow the plaintiff to proceed on an Eighth

Amendment claim against Sonntag, understanding that the evidence later may

show that Sonntag had no authority to do anything about Grover’s conduct.

      The plaintiff also seeks to proceed on a state law claim of negligence

against the defendants for refusing to distribute his medication and falsifying




                                       9
         Case 2:21-cv-00017-PP Filed 03/02/21 Page 9 of 11 Document 6
his medical records. The court will exercise supplemental jurisdiction over the

plaintiff’s state law negligence claims. 28 U.S.C. §1367.

      The court will not permit the plaintiff to proceed on a claim that the

defendants’ conduct violated prison policies or regulations. Section 1983

protects against constitutional violations. It does not protect against violations

of departmental or prison regulations or policies. See Estate of Simpson v.

Gorbett, 863 F.3d 740, 746 (7th Cir. 2017) Scott v. Edinburg, 346 F.3d 752,

760 (7th Cir. 2003).

II.   Conclusion
      Under an informal service agreement between the Wisconsin Department

of Justice and the court, the court will electronically transmit a copy of the

complaint and this order to the Wisconsin Department of Justice for service on

defendants Sonntag and Grover. Under the informal service agreement, the

court ORDERS the defendants to respond to the complaint within 60 days.

      The court ORDERS that the parties may not begin discovery until after

the court enters a scheduling order setting deadlines for completing discovery

and completing dispositive motions.

      The court ORDERS that plaintiffs who are inmates at Prisoner E-Filing

Program institutions1 must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs



      1The Prisoner E-Filing Program is mandatory for all inmates of Green
Bay Correctional Institution, Waupun Correctional Institution, Dodge
Correctional Institution, Wisconsin Secure Program Facility, Columbia
Correctional Institution, and Oshkosh Correctional Institution.


                                        10
          Case 2:21-cv-00017-PP Filed 03/02/21 Page 10 of 11 Document 6
who are inmates at all other prison facilities must submit the original

document for each filing to the court to the following address:

                          Office of the Clerk
                          United States District Court
                          Eastern District of Wisconsin
                          362 United States Courthouse
                          517 E. Wisconsin Avenue
                          Milwaukee, Wisconsin 53202

DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.

      The court advises the plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to diligently pursue it. The parties must notify the

Clerk of Court of any change of address. The court also advises the plaintiff

that it is his responsibility to promptly notify the court if he is released from

custody or transferred to a different institution. The plaintiff’s failure to keep

the court advised of his address may result in the court dismissing the case

without further notice.

      The court will include a guide prepared by court staff to address common

questions that arise in cases filed by prisoners. Entitled “Answers to Prisoner

Litigants’ Common Questions,” this guide contains information that the

plaintiff may find useful in prosecuting his case.

      Dated in Milwaukee, Wisconsin, this 2nd day of March, 2021.

                                       BY THE COURT:

                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge


                                      11
        Case 2:21-cv-00017-PP Filed 03/02/21 Page 11 of 11 Document 6
